Citation Nr: 1728452	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-06 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES
 
1.  Entitlement to service connection for gastroesophageal reflux disease, to include secondary to medication used to treat service-connected disorders. 
 
2.  Entitlement to service connection for a skin disorder.
 
3.  Entitlement to a compensable evaluation for a bilateral hearing loss prior to October 22, 2015.
 
4.  Entitlement to a rating in excess of 10 percent for a bilateral hearing loss from October 22, 2015 to July 25, 2016.
 
5.  Entitlement to a rating in excess of 20 percent for a bilateral hearing loss since July 26, 2016.
 
6.  What initial evaluation is warranted for bilateral plantar fasciitis since January 28, 2010?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESSES AT HEARING ON APPEAL
 
The Veteran and his Spouse
 
 
ATTORNEY FOR THE BOARD
 
Mary E. Rude, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from August 1961 to August 1964.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  During the course of the appeal, the claims file was transferred to the RO in Detroit, Michigan.  A Board hearing was held before the undersigned in October 2015, and the case was remanded for development in January 2016.
 
The Veteran has submitted a letter from his private physician indicating that he has chronic carditis due to pain medication taken for service-connected disabilities.  If the Veteran wishes to submit a claim for chronic carditis, he is advised that the claim must also be submitted on the appropriate application form.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).

The issue of entitlement to service connection for a skin disorder is REMANDED to the agency of original jurisdiction.
 
FINDINGS OF FACT
 
1.  The preponderance of the competent and credible evidence of record is against finding that gastroesophageal reflux disease is etiologically related to service or was caused or aggravated by a service-connected disability.
 
2.  From July 31, 2003 to January 17, 2010, the Veteran's bilateral hearing loss from was not manifested by worse than Level II and Level I hearing.
 
3.  From January 18, 2010 to the present, the Veteran's bilateral hearing loss from was not manifested by worse than Level VI and Level V hearing.
 
4.  The Veteran's bilateral plantar fasciitis was manifested by not more than moderate symptoms prior to July 26, 2016.

5.  The Veteran's bilateral plantar fasciitis has been manifested by severe symptoms since July 26, 2016, but not by pronounced symptoms as the evidence shows that the disorder is improved with orthotics.
 
 
CONCLUSIONS OF LAW
 
1.  Gastroesophageal reflux disease was not incurred or aggravated during service, and it was not caused or permanently aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).
 
2.  From July 31, 2003 to January 17, 2010, the criteria for a compensable evaluation for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100 (2016).
 
3.  Since January 18, 2010, the criteria for a 20 percent rating, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.10, 4.85, Diagnostic Code 6100.
 
4.  The criteria for a 10 percent rating, but no higher, for bilateral plantar fasciitis prior to July 26, 2016 have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2016).

5.  The criteria for a rating of 30 percent, but no higher, for bilateral plantar fasciitis have been met since July 26, 2016.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
 
Gastroesophageal reflux disease
 
The Veteran asserts that he has gastroesophageal reflux disease which is caused or aggravated by pain medication used for his service-connected inguinal hernia and plantar fasciitis.  The Veteran testified in October 2015 that he took ibuprofen for pain caused by residuals of his hernioplasty and that he believed the frequent use of pain medication over a long period of time led to gastroesophageal reflux disease.  The appellant reported having acid reflux, and he has submitted information from the internet showing that certain medications can irritate the stomach, increasing the severity of gastroesophageal reflux disease symptoms.
 
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
 
The Board has reviewed all of the evidence of record, and finds that the weight of the evidence preponderates against finding that gastroesophageal reflux disease is related to the appellant's active duty service or that gastroesophageal reflux disease has been caused or is aggravated by pain medication taken for service-connected disabilities.
 
In a May 2010 VA examination report and December 2013 clarification opinion, a VA examiner discussed the Veteran's medical history, including years-long history of taking pain medication.  The examiner concluded, however, that the Veteran's acid reflux was not likely related to pain medication, explaining that gastroesophageal reflux disease was mainly related to local anatomical changes in the gastroesophageal sphincter, and was not likely related to pain medications.
 
An August 2016 VA medical opinion was obtained from a physician who reviewed the claims file.  That physician concluded that it was less likely than not that the Veteran's gastroesophageal reflux disease was incurred in or caused by service, explaining that there were no service medical records pertaining to gastroesophageal reflux disease and the Veteran reported having heartburn since the 1990s, which is years after he left service.  The VA physician also found that it was less likely than not that gastroesophageal reflux disease was secondary to or permanently aggravated by pain medicine used to treat any service-connected disorder.  He wrote that medical research showed that the primary event in the pathogenesis of gastroesophageal reflux disease was the movement of gastric juice from the stomach into the esophagus, and that the antireflux barrier at the gastroesophageal junction was anatomically and physically complex and vulnerable to several potential mechanisms of reflex.  The three primary pathophysiologic mechanisms causing this were transient lower esophageal sphincter relaxations, a hypotensive lower esophageal sphincter, and anatomic disruption of the gastroesophageal junction, often associated with a hiatal hernia.
 
The Board finds that these medical opinions carry substantial probative weight, as they provided a detailed rationale and the findings accurately reflect the medical evidence of record, which was discussed in detail.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value are the physician's access to the claims file and the thoroughness and detail of the opinion).  
 
In favor of the claim, the Veteran has submitted two letters from his private physician.  A November 2015 letter from private physician K.S. stated that the appellant had chronic carditis and that this inflammation was most likely caused from the chronic use of nonsteroidal anti-inflammatory medication for persistent hernia surgery-related pain.  She wrote that the Veteran needed to be on proton pump inhibitor therapy due to this inflammation.  The Board finds that this letter holds no probative value for the issue currently being addressed, because it discusses chronic carditis and not gastroesophageal reflux disease.  The August 2016 VA medical examiner discussed Dr. K.S.'s letter, but explained that chronic carditis was a separate medical condition in a different anatomical area and was not related to gastroesophageal reflux disease.  
 
A February 2016 letter from physician K.S. stated that the major side effect of nonsteroidal anti-inflammatory drugs were related to their effects on the stomach and bowels, and that 10-50 percent of patients were unable to tolerate such treatment because of side effects, and 15 percent of patients on long-term nonsteroidal anti-inflammatory drugs treatment develop a peptic ulcer.  The letter did not, however, specifically address the impact of nonsteroidal anti-inflammatory drugs on this particular Veteran or on his gastroesophageal reflux disease.  The assertions in the letter pertain only to general stomach and bowel disorders, without actually connecting the Veteran's gastroesophageal reflux disease to his pain medication.  The Board therefore finds that the letters from K.S. are greatly outweighed in probative value by the VA medical opinions.
 
While the Veteran may sincerely believe that his gastroesophageal reflux disease has been caused by pain medication, his testimony on the etiology of his condition is not probative.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, a complex medical condition such as the causes and aggravation of gastroesophageal reflux disease are medical questions which extend beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the competence of lay witnesses.  
 
The evidence therefore preponderates against entitlement to service connection for gastroesophageal reflux disease.  The most probative medical evidence of record indicates that the Veteran's gastroesophageal reflux disease was not incurred in or related to service, and it was not caused or aggravated by pain medication taken for service-connected disabilities.  The preponderance of the probative and competent evidence therefore weighs against the claim, and the claim must be denied.  

In reaching this determination, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Hearing Loss
 
The Veteran contends that his bilateral hearing loss warrants ratings higher than those currently assigned.  The Veteran has been assigned a noncompensable evaluation prior to October 22, 2015, a 10 percent evaluation from October 22, 2015 to July 25, 2016, and a 20 percent evaluation since July 26, 2016.  In October 2015, the Veteran's spouse stated that the appellant cannot hear at all without his hearing aids, and that he had trouble hearing her speak.  She stated that the problem was worse when there is additional noise, such as cars passing by.  Letters were submitted by the Veteran's private audiologist describing how the appellant has trouble with hearing on the phone and communicating with others, and letters from his colleagues also confirm that he sometimes has trouble understanding them.
 
Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.
 
Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled Maryland CNC speech discrimination test together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  
 
An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more.  38 C.F.R. § 4.86(a).  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).
 
The Veteran attended a VA examination in November 2003, where puretone threshold testing showed, in average decibels, 58 Hertz in the right ear and 54 Hertz in the left ear.  Speech discrimination scores were 92 percent in the right ear and 98 percent in the left ear.  Applying the findings to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level I hearing loss in the left ear, which warrants a noncompensable rating.  38 C.F.R. § 4.85.  
 
At a November 2004 VA examination, puretone threshold testing showed an average of 58 Hertz in the right ear and 56 Hertz in the left ear, with speech recognition scores of 92 percent in both ears, also resulting in Level II hearing loss in the right ear and Level I hearing loss in the left ear.  At a VA examination in June 2005 there were puretone thresholds of 56 Hertz in the right ear and 58 Hertz in the left ear, with speech recognition scores of 92 percent in both ears.  These results indicate Level I hearing loss in the right ear and Level II hearing loss in the left ear, which again warrants a noncompensable rating.  Id.
 
The Veteran also submitted private audiological evaluations.  A May 2005 private evaluation did not include speech discrimination tests and did not show puretone thresholds on an exceptional pattern of hearing impairment, and a June 2002 examination included speech discrimination testing, but did not specify the word list used; the Board is therefore unable to use these examinations for rating purposes.  See 38 C.F.R. § 4.85.
 
While the Veteran's earlier VA examination results indicate that a compensable rating for bilateral hearing loss was not warranted, the earliest evidence indicating that his hearing loss was manifested by an increase in severity is a January 18, 2010 private audiological evaluation.   This private audiological examination did not indicate which word list was used for speech discrimination scores, but did show average puretone thresholds of 76 in the right ear and 69 in the left ear.  Because all puretone thresholds at the four specified frequencies were higher than 55, the results can be applied to Table VIA, indicating level VI hearing in the right ear and level V in the left ear, allowing for a 20 percent evaluation.  Although an April 2010 VA examination found results that were improved from those found in January (puretone thresholds of 65 Hertz in the right ear and 66 Hertz in the left ear, and speech recognition scores of 92 percent in the right ear and 80 percent in the left ear), the Board therefore will resolve reasonable doubt and find that the appellant's bilateral hearing loss disability increased in severity from January 18, 2010 onward.
 
Evidence since that date shows that entitlement to a rating higher than 20 percent is not warranted.  An October 2015 letter from the Veteran's private audiologist stated that the Veteran had a speech discrimination test which utilized the Maryland CNC word list and resulted in 68 percent in the right ear and 64 percent in the left ear.  The accompanying audiological assessment record showed these results, but did not include puretone threshold testing.  The Veteran also submitted a September 2015 private audiological examination.  As was noted in the Board's January 2016 remand, the audiogram findings on this September 2015 record were not clearly legible, although they did appear to indicate a possible worsening of the severity of the Veteran's hearing.  The issue was therefore remanded in order to afford the Veteran a new VA examination.
 
At a July 2016 VA examination, puretone threshold averages were 66 Hertz in the right ear and 64 Hertz in the left ear.  Speech discrimination scores were 92 percent in both ears.  Applied to Table VI, it indicates hearing of Level II in both ears.  Because these test results indicate an exceptional pattern of hearing impairment, they can be applied to Table VIA, which indicates Level V hearing in both ears.  When both ears are Level V, a 20 percent rating is assigned.  The Board therefore finds that for the stage of a January 18, 2010 to the present, a rating higher than 20 percent is not warranted.  There are no other medical records from this period indicating any more severe hearing loss which would allow for any higher rating.
 
The Board considered the Veteran's complaints regarding the impact of hearing loss on his daily life, but as noted above, the assignment of disability ratings for hearing impairment is primarily derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Lendenmann, 3 Vet. App. 345.  The functional effects of hearing loss on his daily life activities and occupational functioning have been discussed by the Veteran at his VA examinations and October 2015 Board hearing.  See 38 C.F.R. § 4.10; Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  
 
The Veteran's report of difficulty hearing conversation in person and on the telephone is acknowledged, however, this is reflective of the types of functional difficulty that would be expected to be caused by his recorded levels of hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (Manifestations such as difficulty hearing speech are the types of difficulties contemplated by the schedular criteria for hearing loss.).  Accordingly, the examinations of records are sufficiently in compliance with the provisions of VA regulations, and they are afforded great probative value in determining the Veteran's level of hearing impairment.
 
The most probative medical evidence as to the nature of the appellant's hearing loss are the audiometric findings, and those discussed above reveal that the Veteran's hearing loss does not warrant entitlement to a compensable rating prior to January 18, 2010, or a rating higher than 20 percent since January 18, 2010.  In reaching this conclusion, the Board has considered the applicability of the reasonable doubt doctrine.  See Gilbert, 1 Vet. App. 49.
 
Bilateral Plantar Fasciitis
 
The Veteran contends that bilateral plantar fasciitis warrants an initial compensable rating.  In October 2015, the Veteran testified that he had to wear gym shoes and shoe inserts due to foot pain.  VA treatment records show that he the appellant used custom orthotics to treat foot pain.
 
While there is no specific diagnostic code for plantar fasciitis, the Veteran's foot disability can be rated by analogy under the criteria for pes planus.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  Pursuant to Diagnostic Code 5276, for a bilateral disability, a noncompensable rating is assigned for mild symptoms of pes planus that are relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe pes planus and requires objective evidence of marked deformity, pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  Id.
 
Separate rating criteria are available for weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toes, and malunion/nonunion of the tarsal and metatarsal bones, but as the Veteran has not been found to have these conditions and he is not service-connected for these conditions, they will be not further discussed.  38 C.F.R. § 4.71a, Diagnostic Codes 5277-5283 (2016).
 
Diagnostic Code 5284 allows for rating other foot injuries which are moderate (10 percent), moderately severe (20 percent) or severe (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5284.  Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  
 
At a May 2010 VA examination, the Veteran reported having severe foot pain in the past, but with good improvement after he began using soft orthotics.  He reported no pain over the prior two months.  The examiner found the disorder to be asymptomatic.  Physical examination found no tenderness, swelling, or crepitus, and movements of the joints were normal, including after repetitive motion.  The examiner wrote that joint functions of each foot were not additionally limited by pain, weakness, fatigue, or lack of endurance after repetitive use.
 
The Veteran has submitted statements, however, explaining that the May 2010 examiner's assertion that his feet were not painful was incorrect, and that the testing of his feet at that examination was tolerable only because he had taken pain medication before the examination.
 
At a July 2016 VA examination the Veteran reported foot pain when he arose in the morning and when he did not wear orthotics.  He also reported flare ups that caused pain with prolonged standing and after ambulating more than 30 minutes.  The examiner noted that the Veteran had pain on use of the feet, that pain was accentuated on use, and that he had pain on manipulation of the feet.  The Veteran had extreme tenderness of the plantar surfaces of both feet, a decreased longitudinal arch height, marked deformity and pronation, and pain on weight-bearing.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare ups or with repeated use over time, and no functional loss during flare ups.  The condition did not impact his ability to perform any occupational tasks.
 
In light of the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds that the Veteran's bilateral plantar fasciitis warrants a 10 percent rating prior to the July 2016 examination, and that his disorder warrants a 30 percent rating from the date of that examination, i.e., July 26, 2016.  In this regard, while the appellant claims that the May 2010 examination was inaccurate explaining that the reason he did not have any pain at that examination was because he took pain medication just prior to the study.  Significantly, however, the May 2010 examiner specifically noted the appellant 's report of no pain over the prior two months.  Two months of pain free feet cannot be explained by a decision to take medication before a VA examination.  Moreover, the findings at that May 2010 examination are consistent with the pathology contemplated by a 10 percent rating because there was no evidence that the disorder was worse than moderate.  Indeed, physical examination found no tenderness, swelling, or crepitus, and movements of the joints were normal, including after repetitive motion.  The examiner wrote that joint functions of each foot were not additionally limited by pain, weakness, fatigue, or lack of endurance after repetitive use.

Effective July 26, 2016 there is evidence that plantar fasciitis was productive of a marked deformity, with decreased longitudinal arch height, and pain and tenderness on use and manipulation.  Hence, as of July 26, 2016 a 30 percent rating can be assigned under Diagnostic Code 5276.  The Board cannot assign a 50 percent rating for pronounced disability, because his plantar fasciitis is improved by orthotics. See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  A 30 percent is also the highest rating available under Diagnostic Code 5284, and thus no higher rating can be assigned under that Diagnostic Code.
 
The Board acknowledges the Veteran's reports of having foot pain and flare ups, but there is no indication that this pain or impairment from flare ups would result in any further functional loss which would allow for a rating higher than that now assigned.   DeLuca.  VA regulations do allow for consideration of a Veteran's pain and its impact on his functional mobility when assigning evaluations.  Actually painful joints are entitled to at least the minimum compensable rating.  38 C.F.R. § 4.59; Petitti v. McDonald, 27 Vet. App. 415 (2015).  The Veteran has been assigned higher than the minimum compensable rating, and there is no indication that a higher rating based on functional impairment due to pain is warranted.  
 
In sum, resolving reasonable doubt in the Veteran's favor, the evidence establishes that the Veteran's bilateral plantar fasciitis warrants a 10 percent rating prior to July 26, 2016, and a 30 percent rating, but no higher, from that date.  Gilbert, 1 Vet. App. 49.
 
Lastly, the question of entitlement to referral for consideration of extraschedular ratings is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  
 
 
ORDER
 
Entitlement to service connection for gastroesophageal reflux disease is denied.
 
Entitlement to a compensable rating for bilateral hearing loss prior to January 18, 2010 is denied.
 
Entitlement to a 20 percent rating, but no higher, for bilateral hearing loss since January 18, 2010 is granted, subject to the rules governing the payment of monetary benefits.
 
Entitlement to a 10 percent initial rating, but no higher, for bilateral plantar fasciitis is granted for the period from January 28, 2010 to July 26, 2016, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a 30 percent initial rating, but no higher, for bilateral plantar fasciitis is granted for the period from July 26, 2016, subject to the laws and regulations governing the payment of monetary benefits.
 
 
REMAND
 
The Veteran also contends that he has a skin rash around his anus that first began during his active service.  The Veteran testified in October 2015 that he first contracted a skin rash in 1963 while stationed in Germany and that the rash has never completely gone away since.  An October 2015 letter from the Veteran's physician stated that "per the discussion with the patient he has been having this perianal inflammation and itching since his days in the military."
 
In January 2016, this issue was remanded in part to obtain a VA medical examination and opinion.  A July 2016 VA examination diagnosed the Veteran with contact dermatitis, pruritus ani, and xerosis.  The examiner found that it was less likely than not that the disorder was related to service because there was no objective evidence of any skin disorder in the service treatment records other than a March 1962 notation of rash and hives related to a tetanus injection, and no objective evidence of on-going skin problems until 2004.
 
This opinion is inadequate to decide the claim at this time.  The VA examiner failed to consider the Veteran's lay statements asserting that he had a rash in service and treated it with cream and that he has had this rash return intermittently since service.  Symptoms manifested by rashes are generally something that a lay person can identify, and the Veteran is competent to state that he experienced such symptoms.  Furthermore, the examiner stated that there were no other notations of rash in the service treatment records, but in December 1961 the Veteran was treated for a winter itch on his thighs.  As the opinion is based on an inaccurate factual premise and fails to consider, or explain why they should be rejected, the Veteran's lay statements, the issue is remanded in order to obtain a new VA examination and opinion.
 
Accordingly, the case is REMANDED for the following action:
 
1. Obtain all outstanding, pertinent VA treatment records from since June 2016.  If any such records cannot be located, specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2. The Veteran should be afforded a VA examination to determine the nature and etiology of any diagnosed skin disorder.  All files in VBMS must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history of this claimed disorder from the Veteran.
 
The examiner is advised that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.
 
For any diagnosed skin disorder the VA examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder originated during service or is related to the Veteran's active service.  It is noted to the examiner that the Veteran has reported experiencing an anal rash in service and that in 1961 he was treated for a "winter itch" on his thighs.
 
3. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4. Thereafter, readjudicate the issue.  If the benefit sought is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West 2014).
 



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


